Allen, J.
delivered the opinion.of the Court.
The Court is of opinion, that as a valid conveyance of land could only be made by an instrument under seal, and as the statute authorized a conveyance to be recorded on the acknowledgment of the party in Court, and it furthermore appearing that this instrument was acknowledged by the grantor in Court as his deed, such acknowledgment is a sufficient recognition of the scroll as a seal. The Court is therefore of opinion, that the Circuit Court erred in rejecting the instrument in the bill of exceptions mentioned, offered to be read in evidence as the deed of James Ayres, from going to the jury. The judgment is therefore reversed with costs, the verdict and judgment is set aside, and the cause remanded for a new trial, on which said deed is to be admitted in evidence if again offered.